The opinion of the Court was delivered by

Baylies, J.
Inasmuch as the. county court suffered the defendant to give in evidence the copies of records mentioned in the case, to mitigate the plaintiff’s damages, the plaintiff to show malice in the defendant, and to enhance the damages, should have been permitted to give any legal evidence in his power, whether circumstantial or not, to show that the defendant, at the several times of accusing the plaintiff, knew that said sheep were not the defendant’s, and had good reason to believe they belonged to the plaintiff, and the defendant knew his said charges were false.
As the county court erroneously decided that “ an inquiry into *308the right of property upon circumstantial evidence for the pur-' _ # ‡| _ pose of inferring knowledge in the defendant, was not admissible,
A new trial is granted in each of said actions.